Citation Nr: 0322917	
Decision Date: 09/05/03    Archive Date: 09/11/03

DOCKET NO.  02-13 833	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Service connection for Hepatitis C.

REPRESENTATION

Appellant represented by: Texas Veterans Commission

ATTORNEY FOR THE BOARD

Helen E. Costas, Associate Counsel


INTRODUCTION

The veteran had active service from July 1973 to October 
1974.
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision of the 
Department of Veteran's Affairs (VA) Regional Office in 
Houston, Texas.
REMAND

Initially, the Board notes that the RO has adjudicated the 
claim on the basis of whether there is new and material 
evidence to reopen the claim for service connection, based on 
a prior denial in June 1987.  However, review of the claims' 
folder fails to disclose notice from the RO to the veteran of 
the June 1987 rating decision.  The RO must inform the 
veteran of the decision and his appellate rights.  
38 U.S.C.A. § 7105(a); 38 C.F.R. § 19.25.  Absent such 
notice, the June 1987 rating decision is not final.  
38 C.F.R. § 3.104(a).  Therefore, the claim remains open from 
the date of original application and must be considered then 
based on all evidence of record.

Before proceeding to adjudicate the appeal, the Board notes 
that review of the claims folder discloses that pertinent 
evidence may remain outstanding.  First, the claims folder 
only contains copies of the service medical records (SMRs) 
submitted by the veteran.  The RO should make its own request 
for original SMRs, to ensure that they are complete.  Second, 
the veteran has submitted evidence from 1994 stating he has 
Hepatitis C; service medical records in evidence only refer 
to nonspecific viral hepatitis.  On remand, the RO must 
evaluate whether the duty to request a medical opinion based 
on a record review is triggered and proceed to order an 
examination if the examiner thinks it is necessary or 
helpful.  


Accordingly, the case is REMANDED for the following actions:

1.  The RO should request all available 
service medical records from the National 
Personnel Records Center (NPRC) in St. Louis, 
Missouri. 

2.  Upon receiving the service medical 
records, the RO should evaluate the issue on 
appeal to determine whether additional 
development is necessary, to include securing 
a medical opinion based on the record review 
and securing an examination if the medical 
examiner finds it is necessary or helpful.

4.  The RO should then readjudicate the issue 
on appeal to include consideration of all 
evidence of record.  If the disposition of the 
claim remains unfavorable, the RO should 
furnish the veteran a supplemental statement 
of the case and afford applicable opportunity 
to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



